I concur with this additional observation. Where an order is made which so changes the prima facie identity of the parties of record against whom judgment has been entered in a cause as to amount to what *Page 216 
would appear to be (but is not in fact) the naming of a different judgment defendant, the Court in its order making the change of name another identification should affirmatively recite the jurisdictional facts found to exist as a basis for the order made. This is certainly the better practice since a court of record can speak with authority only through what its record is made to show respecting the actual identity of parties litigant.